       Case 3:19-cv-01537-B Document 1 Filed 06/26/19                         Page 1 of 17 PageID 1




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

DENNIS BROWN,                                            §
    Plaintiff                                            §
                                                         §         Civil Action No.: 3:19-cv-1537
v.                                                       §
                                                         §         Complaint for Accommodation
                                                         §
ALSEY REALTY LP and THE                                  §         Discrimination Under the A.D.A.
BRAUMAN GROUP, LLC,                                      §
  Defendants                                             §         JURY TRIAL
                                                         §


                  ORIGINAL COMPLAINT AND DEMAND FOR JURY TRIAL

1.         Plaintiff, Dennis Brown, brings this action pursuant to Title III of the Americans with

Disabilities Act ("ADA"), 42 U.S.C. § 12101 et seq. This Complaint seeks redress for past and

continuing discrimination against persons with disabilities and to bring the premises into

compliance with Federal law including the ADAAG1. This discrimination is occurring at a

public accommodation in Addison, Texas that is a commercial property on Lindbergh Drive.

There is a La Spiga’s Bakery & Café located on it. Plaintiff brings this civil rights claim against

the Defendants because Plaintiff by reason of his disability, is being excluded from participation

in or being denied the benefits of the services, programs, or activities of and being subjected to

discrimination by the Defendants at this property and its public accommodations.

2.         Plaintiff seeks to enjoin the Defendants from maintaining and to require that the

Defendants remove the architectural barriers that interfere with Plaintiff’s right to the full and




1
    Federal ADA Guidelines for Buildings and Facilities, 28 C.F.R. Part 36, Appendix A, (the “ADAAG”).


PLAINTIFF’S ORIGINAL COMPLAINT AND DEMAND FOR JURY TRIAL
                                Page 1 of 17
     Case 3:19-cv-01537-B Document 1 Filed 06/26/19                   Page 2 of 17 PageID 2




equal enjoyment of the goods, services, facilities, privileges, advantages, or accommodations at

the property.

3.     Plaintiff also seeks a permanent injunction to prevent the Defendants from engaging in

these unlawful practices, as well as declaratory relief, and attorney's fees and costs of litigation.

                                         JURISDICTION

4.     This Court has jurisdiction over the federal claims brought in this action under 28 U.S.C.

§1331 and 42 U.S.C. §12188.

                                             PARTIES

5.     Plaintiff Dennis Brown is an individual with a disability within the meaning of the ADA

Sec. 3(2)(A), 42 U.S.C. 12102(2)(A).         He is mobility impaired and uses a wheelchair for

mobility.

6.     Defendant ALSEY REALTY, LP is a Texas limited liability partnership doing business

in Texas.       Defendant ALSEY REALTY, LP owns the real property in this case. ALSEY

REALTY, LP lists its agent for service of process as Evan Brauman Fetter located at 12900

Preston Road, Suite 615, Dallas, Texas 75230.

7.     Defendant THE BRAUMAN GROUP, LLC a Texas limited liability company doing

business in Texas and is the general partner of ALSEY REALTY, LP.                  THE BRAUMAN

GROUP, LLC lists its agent for service of process as the same Evan Brauman Fetter located at

12900 Preston Road, Suite 615, Dallas, Texas 75230. ALSEY REALTY, LP. And THE

BRAUMAN GROUP, LLC are collectively referred to herein going forward as “Defendant” or

“Landlord”.




PLAINTIFF’S ORIGINAL COMPLAINT AND DEMAND FOR JURY TRIAL
                                Page 2 of 17
       Case 3:19-cv-01537-B Document 1 Filed 06/26/19                                Page 3 of 17 PageID 3




8.          The Property is a commercial property located generally on Lindbergh Drive in Addison,

Texas. The Property is more particularly described in Dallas County records as ADDISON

AIRPORT INDUSTRIAL DIST, BLK C LOT 11 & 30FT LOT 12 .955 ACS. It has a value of

approximately $700,000.00 in Dallas County records. The Defendant purchased the Property

approximately 19 years ago.

                                     BACKGROUND OF LEGAL CLAIMS

9.          More than 25 years ago Congress determined that disabled people, such as the Plaintiff

and the Proposed Class, were suffering discrimination. Specifically, Congress found inter alia

the following:

            (a)      some 43,000,000 Americans have one or more physical or mental
                     disabilities, and this number is increasing as the population as a whole is
                     growing older;

            (b)      individuals with disabilities continually encounter various forms of
                     discrimination, including outright intentional exclusion, the discriminatory
                     effects of architectural, transportation, and communication barriers,
                     overprotective rules and policies, failure to make modifications to existing
                     facilities and practices, exclusionary qualification standards and criteria,
                     segregation, and relegation to lesser services, programs, activities,
                     benefits, jobs, or other opportunities;

            (c)      the Nation's proper goals regarding individuals with disabilities are to
                     assure equality of opportunity, full participation, independent living, and
                     economic self-sufficiency for such individuals; and

            (d)      the continuing existence of unfair and unnecessary discrimination and
                     prejudice denies people with disabilities the opportunity to compete on an
                     equal basis and to pursue those opportunities for which our free society is
                     justifiably famous, and costs the United States billions of dollars in
                     unnecessary expenses resulting from dependency and non-productivity.”2



2
    42 U.S.C. 12101(a) Only portions are set out in full so lettering does not match statute.



PLAINTIFF’S ORIGINAL COMPLAINT AND DEMAND FOR JURY TRIAL
                                Page 3 of 17
       Case 3:19-cv-01537-B Document 1 Filed 06/26/19                  Page 4 of 17 PageID 4




10.        As a result of these findings, the Congress passed the Americans with Disabilities Act

(the “ADA”), 42 U.S.C. Sec. 12101 et seq. That act forms the basis for this action. The ADA

was designed to do several things, specifically among other things:

           (a)      to provide a clear and comprehensive national mandate for the elimination
                    of discrimination against individuals with disabilities;

           (b)      to provide clear, strong, consistent, enforceable standards addressing
                    discrimination against individuals with disabilities;

           (c)      to ensure that the Federal Government plays a central role in enforcing the
                    standards established in this chapter on behalf of individuals with
                    disabilities; and

           (d)      to invoke the sweep of congressional authority, including the power to
                    enforce the fourteenth amendment and to regulate commerce, in order to
                    address the major areas of discrimination faced day-to-day by people with
                    disabilities.”3

11.        As a result of Plaintiff’s disability, using many public accommodations is already

difficult even when architectural barriers have been removed. By failing to comply with the law

and by owning or operating non-complying public accommodation, the Defendant continues the

discriminatory effects that the laws sought to reform.

12.        Under the ADA, both the landlord who owns the building and the tenants who own or

operate the places of public accommodation are liable for the violations of the ADA alleged

herein. As between those parties, allocation of responsibility for complying with the obligations

of the ADA may be determined by lease or other contract. 36 C.F.R. 201 (b).

13.        Congress provided that the primary enforcement mechanism for the ADA would be

private citizens. Thus, private citizens have been given the right to file suit to enforce these civil


3
    42 U.S.C. 12101(b).



PLAINTIFF’S ORIGINAL COMPLAINT AND DEMAND FOR JURY TRIAL
                                Page 4 of 17
      Case 3:19-cv-01537-B Document 1 Filed 06/26/19                         Page 5 of 17 PageID 5




rights laws to assure access to the public accommodations in Texas. There are simply too many

pieces of property for the government agencies to single handedly bring into compliance.

14.     The Property is completely under the control of the Defendant. The Plaintiff has no

control of the Property or the fact that he is disabled. The existence and requirements of more

than 25 year old laws can come as no surprise to any entity owning or operating commercial

property.

15.     Pre-suit notice is not required under the ADA. Counsel for the Plaintiff did, however,

send a letter more than 6 months ago informing the Defendant of the access issues and as of the

filing of this suit the Property still has a set of stairs to get into it.

16.     At any time prior to receiving the letter and Complaint from the Plaintiff the Defendant

could have modified the Property to come into compliance with the more than 25 year old laws

and avoided this suit. But the Defendant did not. What the Defendant chose to do instead was to

buy, own and operate Property in direct violation of Federal law and to thereby discriminate

against the Plaintiff.

17.     Plaintiff is now exercising his right granted by Congress to enforce the laws to stop the

discrimination.

                                                  FACTS

18.     The Property is commercial property with a public accommodation, a bakery and cafe,

located on it. The restaurant is accessed from the parking. Plaintiff uses a wheelchair for

mobility. Mr. Brown lives about 15 minutes from the Property. Mr. Brown pulled in to the

Property to try a baked good. When he found a set of stairs, he then pulled around to see if there




PLAINTIFF’S ORIGINAL COMPLAINT AND DEMAND FOR JURY TRIAL
                                Page 5 of 17
      Case 3:19-cv-01537-B Document 1 Filed 06/26/19               Page 6 of 17 PageID 6




was an entrance “in the back” as well. There was not. There are stairs to get into the restaurant.

The entrance is pictured below.




19.     The parking is also visible in the above picture. There is no accessible parking provided

at the Property. Even if Mr. Brown could get into the restaurant the restroom is not accessible.

It has been modified and the modifications are not accessible.

20.     So what we have in this case is a piece of Property with a bakery/restaurant on it

that doesn’t have accessible parking, or an accessible men’s room and there are literally a

set of steps to get into the location. The Property was purchased almost 20 years ago.

21.     Mr. Brown, like any disabled person, has encountered these types of barriers countless

times over the years. The Property has a value of approximately seven hundred thousand dollars,




PLAINTIFF’S ORIGINAL COMPLAINT AND DEMAND FOR JURY TRIAL
                                Page 6 of 17
      Case 3:19-cv-01537-B Document 1 Filed 06/26/19                 Page 7 of 17 PageID 7




yet the owners of this Property have not bothered to provide access into it. So long as Property

like this fails to provide access, the law is thwarted.

22.     The law does not require that any plaintiff engage in a futile act to continue to try and

patronize businesses so blatantly in violation of the laws designed to allow Mr. Brown to access

the facility just like the able bodied.

23.     The Defendant has chosen to own and operate this Property without bringing it into

compliance during that entire time. The undeniable reality is that more than 25 years after the

ADA was passed this Property is operating with open and obvious barriers to the disabled public

and nothing at all will be done about it until, as here, the Plaintiff has hired a lawyer and filed a

lawsuit.

24.     After discovery when a full review has been conducted, a complete list of the barriers at

the Property will be provided to the Defendant. The listing in this Complaint is merely intended

to provide the Defendant with information sufficient to conform to the notice pleading

requirements and to show facts sufficient to prove liability.

25.     The types of architectural barriers that exist at the Property are precisely what the ADA

was designed to eliminate. The Plaintiff was discriminated against when he attempted to visit

the Property when he encountered the architectural barriers at the Property. The Plaintiff would

like to be able to visit the Property and would return to the Property if it were made compliant so

that he could park and get in and use the business like an able bodied person can.

26.     The Plaintiff will encounter architectural barriers any time he attempts to visit the

Property. The Defendant by failing to remove the architectural barriers discourages the Plaintiff

from attempting to use the Property and from enjoying the Property in the same way that the able



PLAINTIFF’S ORIGINAL COMPLAINT AND DEMAND FOR JURY TRIAL
                                Page 7 of 17
      Case 3:19-cv-01537-B Document 1 Filed 06/26/19                 Page 8 of 17 PageID 8




bodied can.     By failing to remove the barriers when removal was readily achievable the

Defendant discriminates against the Plaintiff and the mobility impaired individuals who would

like to visit the Property.

27.     As a result of the Defendant’s conduct and in order to pursue this matter Plaintiff has

retained counsel with 30 years of experience, including having been appointed class counsel on

several occasions to represent mobility impaired individuals of Texas. The Plaintiff has agreed

to pay his attorney a reasonable fee. Pursuant to his statutory rights, Plaintiff will seek to recover

his fees and any costs in this litigation from the Defendant if he is the prevailing party in this

case.

28.     It has now been more than 25 years since passage of the ADA and voluntary compliance

has simply not occurred as expected because new construction and modifications are regularly

not made in compliance, owners have not voluntarily made readily achievable modifications as

the law requires, and, so long as this situation exists and so long as property is purchased and or

operated without regard to compliance, compliance will never be achieved.                When non-

compliant modifications are built into a property and when property is purchased without regard

to compliance a significant purpose of the law is thwarted because this prevents gradual

compliance.

29.     For more than 18 years now counsel for the Plaintiff has represented disabled individuals

on ADA Title III barrier cases. During that time it has become abundantly clear that ADA Title

III cases are considered nothing but a nuisance by the vast majority of commercial property

owners and the public. Thus the only “damages” an owner faces in an individual ADA case,

above and beyond the costs to “fix”, are the potential attorney’s fees. So property owners are



PLAINTIFF’S ORIGINAL COMPLAINT AND DEMAND FOR JURY TRIAL
                                Page 8 of 17
      Case 3:19-cv-01537-B Document 1 Filed 06/26/19                            Page 9 of 17 PageID 9




just not concerned about getting caught out of compliance because there is no real consequence.

Even in the rare occasion where an owner is caught and sued, the downside amounts to nothing

more than doing what they should have already done years ago and possibly paying a “nuisance”

attorney fee in addition to resolve the case. 4 In other words, it’s just the cost of doing business if

you’re caught.

30.      As a result of this situation, commercial property owners have not been motivated over

the past 25 years to come into compliance or to be sure whatever modifications they do make are

made in compliance, or to make sure that when they buy property that it is compliant and/or that

modifications are or were made in compliance. A quick drive around the Metroplex to view the

general state of compliance in older properties, newer properties, and in the modifications that

have been made to both types of properties is enough to show any objective person that the laws

are almost universally ignored, misunderstood, or given nothing but lip service. The objective

state of compliance that exists, now 25 years later, is strong evidence that the purpose of both the

federal and State laws has been substantially thwarted.

31.      The Property involved in this case is a perfect example. It is a typical piece of

commercial property for the area. It has been owned by the same entity for nearly 20 years. And

despite that, the Defendant fails to meet even the most basic access requirements. There is a set

of stairs to get in to the Property.



4
  Further, the court is well aware that ADA Title III cases are regularly referred to as “drive by litigation” and the
people bringing the cases along with their counsel are subtly smeared as somehow unscrupulous. This situation
tends to further decrease compliance. Additionally, this kind of “press” seriously dissuades disabled individuals
from raising issues of discrimination lest they be cast as “litigious trouble makers”. This situation in turn prevents
any real awareness of how widespread the noncompliance and discrimination still actually is. The plaintiff and
counsel stand ready to prove all of the allegations contained herein.



PLAINTIFF’S ORIGINAL COMPLAINT AND DEMAND FOR JURY TRIAL
                                Page 9 of 17
  Case 3:19-cv-01537-B Document 1 Filed 06/26/19                    Page 10 of 17 PageID 10




32.    Any attempt to come into compliance with the ADA begins with having the Property

assessed. And any basic ADA inspection would turn up the existence of the types of barriers that

have been shown in this Complaint. Any reasonable due diligence regarding ADA compliance

would have found the problems. There has been no attempt to comply with the readily

achievable standard under the ADA.

33.      Either the Defendant has never bothered to have the Property inspected for compliance

or the Defendant has ignored any findings of such an inspection. Either such set of facts shows

without a doubt that the Defendant has not complied with the law to modify its policy, practices

and procedures to prevent discrimination at property it owns. Nothing will change until suit is

filed. It cannot be any clearer, there is no concern about being caught out of compliance. It has

been 25 years. Enough is enough. Property owners need to follow the law and comply.



                                CAUSES OF ACTION
                                       Count 1
          ADA - Failure to Accommodate When Removal was Readily Achievable

34.    The law states that “[n]o individual shall be discriminated against on the basis of a

disability in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

or accommodations of any place of public accommodation by any person who owns, leases (or

leases to), or operates a place of public accommodation”. 42 U.S.C. §12182(a) (italics added).

The Property is a public accommodation.

35.    A facility means all or any portion of buildings, structures, sites, complexes, equipment,

rolling stock or other conveyances, roads, walks, passageways, parking lots, or other real or




PLAINTIFF’S ORIGINAL COMPLAINT AND DEMAND FOR JURY TRIAL
                                Page 10 of 17
  Case 3:19-cv-01537-B Document 1 Filed 06/26/19                    Page 11 of 17 PageID 11




personal property, including the site where the building, property, structure, or equipment is

located. 28 C.F.R. part 36.104 Definitions (italics added).

36.    The ADA places an ongoing obligation on all public accommodations to remove

architectural barriers from existing facilities and public accommodations if that removal is

readily achievable by defining discrimination in part as, a failure to remove architectural barriers,

and communication barriers that are structural in nature, in existing facilities. 42 U.S.C.

§12182(a)(iv).

37.    Readily achievable means easily accomplishable and able to be carried out without much

difficulty or expense. In determining whether an action is readily achievable factors to be

considered include:

       (1)       The nature and cost of the action needed under this part;
       (2)       The overall financial resources of the site or sites involved in the action;
                 the number of persons employed at the site; the effect on expenses and
                 resources; legitimate safety requirements that are necessary for safe
                 operation, including crime prevention measures; or the impact otherwise
                 of the action upon the operation of the site; 28 C.F.R. part 36.104
                 Definitions

38.    The Justice Department has set out the priorities for barrier removal. Specifically, the

Justice Department has determined as follows:

       (c) Priorities. A public accommodation is urged to take measures to comply with
       the barrier removal requirements of this section in accordance with the following
       order of priorities.
                 (1) First, a public accommodation should take measures to provide access
                 to a place of public accommodation from public sidewalks, parking, or
                 public transportation. These measures include, for example, installing an
                 entrance ramp, widening entrances, and providing accessible parking
                 spaces. 28 C.F.R. part 36.304(c) (emphasis added)



PLAINTIFF’S ORIGINAL COMPLAINT AND DEMAND FOR JURY TRIAL
                                Page 11 of 17
  Case 3:19-cv-01537-B Document 1 Filed 06/26/19                   Page 12 of 17 PageID 12




39.    The Property in this case is worth approximately seven hundred thousand dollars

($700,000.00), yet it does not have any accessible parking and there are stairs to get to the front

door. Stairs. More than 25 years after this law went into effect this Property is operating with the

exact same types of barriers that would have had existed before the law was passed and which

the law was intended to remove. The Defendant has failed to remove the barriers that are the

most basic priority in order to provide access to the facility.

40.    The Defendant, like the owners or operators of all public accommodations, has known or

should have known about the obligation to make alterations to provide access into the Property.

It has been readily achievable for the Defendant to have removed some, one, or more of the

architectural barriers that exist at the Property. The Defendant has failed to remove some, one,

or more of the architectural barriers at the Property that were readily achievable to remove.

41.    When a piece of commercial property still has stairs to get to the front door, it is clear

that the law is simply ignored. If the law does not require proper accessible parking and an

accessible route to the front door of a $700,000.00 piece of property after 25 years, then it is

difficult to see what access the law requires at all.

42.    The Defendant discriminates against Plaintiff on the basis of a disability in the full and

equal enjoyment of the goods, services, facilities, privileges, advantages, and/or accommodations

at the Property in that the Defendant does not afford to Plaintiff the full and equal use and or

enjoyment of or access to the goods, services, facilities, privileges, advantages, and

accommodations available at the Property as required by law because the Defendant has failed to

remove those barriers where the removal was readily achievable.




PLAINTIFF’S ORIGINAL COMPLAINT AND DEMAND FOR JURY TRIAL
                                Page 12 of 17
  Case 3:19-cv-01537-B Document 1 Filed 06/26/19                    Page 13 of 17 PageID 13




43.    As a direct and proximate result of the Defendant’s failure to remove barriers when

removal was readily achievable the Defendant has discriminated against the Plaintiff.

                                          Count 2
                                  ADA - Improper Alterations

The ADA in section 12183 defines a form of discrimination under section 12182 as:

       (2) with respect to a facility or part thereof that is altered by, on behalf of, or for
       the use of an establishment in a manner that affects or could affect the usability of
       the facility or part thereof, a failure to make alterations in such a manner that, to
       the maximum extent feasible, the altered portions of the facility are readily
       accessible to and usable by individuals with disabilities, including individuals
       who use wheelchairs. Where the entity is undertaking an alteration that affects or
       could affect usability of or access to an area of the facility containing a primary
       function, the entity shall also make the alterations in such a manner that, to the
       maximum extent feasible, the path of travel to the altered area and the bathrooms,
       telephones, and drinking fountains serving the altered area, are readily accessible
       to and usable by individuals with disabilities where such alterations to the path of
       travel or the bathrooms, telephones, and drinking fountains serving the altered
       area are not disproportionate to the overall alterations in terms of cost and scope
       (as determined under criteria established by the Attorney General).

44.    Additionally, 36 C.F.R. 406 provides that, “(a) New construction and alterations subject

to this part shall comply with the standards for accessible design published as appendix A to this

part (ADAAG).” (emphasis added) As such the law requires that alterations be built in

compliance with the ADAAG new construction standards.

45.    Clearly a compliant restroom “affect[s] or could affect the usability of the building or

facility or any part thereof.” The restroom has fixtures that are “new” under the law. They do

not comply. The restroom is not compliant. When you modify the Property the modifications

must be made in compliance with the ADAAG. These modifications were not. It matters not

whether the Property had the modification when the Defendant purchased the Property, or




PLAINTIFF’S ORIGINAL COMPLAINT AND DEMAND FOR JURY TRIAL
                                Page 13 of 17
  Case 3:19-cv-01537-B Document 1 Filed 06/26/19                   Page 14 of 17 PageID 14




whether the Defendant added the improper modification itself, the Defendant is responsible for

owning and operating a public accommodation with non compliant modifications.

46.    Further, the practical reality is that Plaintiff cannot know, until discovery is conducted,

exactly which other modifications are “new” and which are not because the law is now 25 years

old. Neither a Plaintiff nor its counsel is free to do a full inspection of a property before filing

suit. And when a Defendant allows conditions to exist at the Property which prevent a disabled

person from even getting into the business, the Defendant is not then allowed to claim a defense

that the discriminated person could not tell them what barriers exist beyond the stairs. The items

set out in this Complaint show modifications that are clear violations for liability. The pleading

contained herein is made simply to put the Defendant on notice as required under the rules as to

open and obvious modifications which do not comply.

47.    When modifications affecting the usability of the Property are designed and constructed

after the requirements of the ADA went into effect the modifications must comply with the

ADAAG for new construction.

48.    The Defendant discriminates against Plaintiff on the basis of a disability in the full and

equal enjoyment of the goods, services, facilities, privileges, advantages, and/or accommodations

at the Property in that, the Defendant does not afford to Plaintiff the full and equal use and or

enjoyment of or access to the goods, services, facilities, privileges, advantages, and

accommodations available at the Property as required by law because it owns and operates a

facility and public accommodation where there are alterations or modifications made after

January 26, 1992 that are not accessible to the maximum extent feasible.




PLAINTIFF’S ORIGINAL COMPLAINT AND DEMAND FOR JURY TRIAL
                                Page 14 of 17
  Case 3:19-cv-01537-B Document 1 Filed 06/26/19                    Page 15 of 17 PageID 15




49.    As a direct and proximate result of the Defendant owning a public accommodation that

has modifications that have not been made in compliance with the law the Defendant has

discriminated against the Plaintiff.

                                           Count 3
                  Failure to Implement Policies, Practices and Procedures to
                            Prevent Discrimination under the ADA

50.    The Property has several open and obvious architectural barriers including those listed in

the facts section of this Complaint. Any attempt to do the most basic due diligence regarding

ADA compliance would discover the barriers. Further, buying, owning and operating a piece of

Property with a set of stairs to even get into the Property is clear evidence that there is no policy,

practice and procedure in place to avoid discrimination at the Property.

51.    One form of discrimination defined by the ADA in 42 U.S.C. §12182(a)(ii) is,

       (ii) a failure to make reasonable modifications in policies, practices, or
       procedures, when such modifications are necessary to afford such goods, services,
       facilities, privileges, advantages, or accommodations to individuals with
       disabilities, unless the entity can demonstrate that making such modifications
       would fundamentally alter the nature of such goods, services, facilities, privileges,
       advantages, or accommodations;

52.    Either the Defendant did not do any due diligence to find out if the Property was

compliant before purchasing it or since then, or it has ignored the findings of any such due

diligence. Either the Defendant has policies and procedures in place to be sure the property it

owns and operates is compliant or it does not. If it has policies, practices and procedures, then

those policies discriminate against the disabled because the barriers demonstrated in this case are

open and obvious.




PLAINTIFF’S ORIGINAL COMPLAINT AND DEMAND FOR JURY TRIAL
                                Page 15 of 17
  Case 3:19-cv-01537-B Document 1 Filed 06/26/19                   Page 16 of 17 PageID 16




53.     The Defendant discriminates against Plaintiff on the basis of a disability in the full and

equal enjoyment of the goods, services, facilities, privileges, advantages, and/or accommodations

at the Property in that, the Defendant does not afford to Plaintiff the full and equal use and or

enjoyment of or access to the goods, services, facilities, privileges, advantages, and

accommodations available at the Property as required by law because the Defendant has failed to

make reasonable modifications to its policies, practices and procedures to afford such goods,

services, facilities, privileges, advantages, or accommodations it offers to individuals with

disabilities.

54.     As a direct and proximate result of the Defendant’s failure to modify its policies practices

and procedures the Defendant has discriminated against the Plaintiff.

                                    REQUEST FOR RELIEF

        Wherefore Plaintiff respectfully requests that the Court grant the following relief:

55.     An order directing Defendant to bring any modifications that are new construction at the

Property into full compliance with Federal law.

56.     An order to remove the architectural barriers that are readily achievable to remove and to

provide an accessible route into the Property.

57.     An award to Plaintiff for attorney’s fees, including litigation expenses, and costs.

58.     An award to Plaintiff for all other relief at law and in equity for which the Court deems

appropriate.


Respectfully submitted June 26, 2019, by,


/s/Palmer D.Bailey

PLAINTIFF’S ORIGINAL COMPLAINT AND DEMAND FOR JURY TRIAL
                                Page 16 of 17
  Case 3:19-cv-01537-B Document 1 Filed 06/26/19   Page 17 of 17 PageID 17




Mr. Palmer D. Bailey
Bar Card No. 01533400
Law Office of Palmer Bailey
1400 Preston Road, Suite 400
Plano, TX 75093
Tel. 972.560.4095
Fax. 972.560.4096
pdbaileyesq@gmail.com
Attorney for Plaintiff and the Proposed Class



Plaintiff demands a trial by jury.




PLAINTIFF’S ORIGINAL COMPLAINT AND DEMAND FOR JURY TRIAL
                                Page 17 of 17
